Title: Enclosure: Memorial of Merchants of New Haven, with Jefferson’s Query, 13 July 1804
From: Hunt, Frederick, and others
To: Jefferson, Thomas


                  
                     Sir.
                     New Haven 13th July 1804
                  
                  We are informed that Mr. Henry Cooper, lately American Consul at St. Croix has resigned his functions.
                  As the principal commerce of this State, & especially of this District is at St. Croix, we shall esteem ourselves highly favor’d by the appointment of a Consul, of whose integrity & ability we have had experience.
                  Mr. Peter Totten, who has acted as Vice Consul, since the first of April 1801, and who has done the principal business is personally known to us, and we beleive him highly worthy of the appointment as Consul for that Island.
                  
                      [Query by TJ:]
                     What does mr Granger know of Totten, & what are the politics of the Petitioners?
                  
                  
                     
                        Th:J.
                     
                  
               